Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                        Response to Amendment

Drawings 
The drawing filed on 5/21/2020 is accepted by the Examiner.
Based on telephone interview on June 13, 2022, with respect to cancellation of claims 3, 8, 9, 12, 17, 18, and amended claims 1, 2, 4, 10, 11 and 13, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-2, 4-7, 10-11 and 13-16 now renumbered as 1-12 are allowed.  

                                                    EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Allison N. Krepel, Reg No. 73,649), on June 13, 2022, without traverse.

           The amended claims 1, 2, 4, 10, 11 and 13 as follows: 
          Cancel claims 3, 8, 9, 12, 17 and 18.

           Claim 1. (Currently Amended) A telepathology system associated with an edge network shared among participating users, comprising:
           a microscope comprising a camera operable to receive image data of a specimen on a microscope platform;
           one or more processors connected to the edge network; and
           a memory storing instructions that, when executed by the one or more processors, causes the one or more processors to:
           receive image data from the camera;
           pre-process the image data at network edge; 
           send the pre-processed image data digitally to the participating users; 
           receive control instructions from the user, wherein the control instructions, when executed by the one or more processors, cause the one or more processors to control the image data; 
           assign a dedi-cated virtual node instance selected from a Virtual Machine (VM) or a Lightweight Virtual Machine to each participating user; and
           process the image data to identify a property of the specimen, wherein the property of the specimen is selected from color decomposition, cell count, count of nuclei of proliferat-ing tumor cells, detection of a pattern tumor with a static image, detection of a pattern tumor as the participating user moves the image, percentage of cells activated by different markers, or combinations thereof.
           Claim 2. (Currently Amended) The telepathology system of claim 1, wherein the memory stores further instructions to:
           speed up image transmission time 
           Claim 3. (Canceled)
           Claim 4. (Currently Amended) The telepathology system of claim 1, wherein the control of the image data is selected from moving the microscope platform, panning, zooming, 
           Claims 8 and 9. (Canceled)
           Claim 10. (Currently Amended) A 	telepathology method comprising:
           receiving, via one or more processors connected to an edge network, image data from a microscope comprising a camera operable to receive image data of a specimen on a microscope platform, wherein the microscope is associated with the edge network shared among participating users;
           pre-processing the image data at network edge; 
           sending the pre-processed image digitally to the participating users; 
           controlling the image data, via instructions from the participating users;
           assigning a dedi-cated virtual node instance selected from a Virtual Machine (VM) or a Lightweight VM to each participating user; and
           processing the image data to identify a property of the specimen, wherein the property of the specimen is selected from color decomposition, cell count, count of nuclei of proliferat-ing tumor cells, detection of a pattern tumor with a static image, detection of a pattern tumor as the participating user moves the image, percentage of cells activated by different markers, or combinations thereof.
           Claim 11. (Currently Amended) The telepathology method of claim 10, further comprising:
           speeding up image transmission time 
           Claim 12. (Canceled)
           Claim 13. (Currently Amended) The telepathology method of claim 10, wherein controlling of the image data is selected from moving the microscope platform, panning, zooming, 
           Claims 17-18. (Canceled)

                                                   REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to systems and methods for digital telepathology and virtual control of a microscope via edge computing for image and network processing
           Based on applicant’s amendment, with respect to claim 1, representative of claim 10, the closest prior art of record (Balagurusamy and Papp), Balagurusamy reference is directed to detection of pathogens and allergens using portable devices, and more specifically to methods, systems and computer program products for communication of the presence of target nucleic acid sequences, and Papp reference is directed to technology that facilitates distribution of scientific data are disclosed. Exemplary implementations may: obtain scientific data from sci-data gathering devices; analyze gathered sci-data to identify and categorize relevant scientific elements in the gathered sci-data, but neither Balagurusamy nor Papp teach or suggest, among other things, “pre-process the image data at “network edge”; assign a dedi-cated “virtual node” instance selected from a Virtual Machine (VM) or a Lightweight Virtual Machine to each participating user; and process the image data to “identify a property of the specimen”, wherein the property of the specimen is selected from color decomposition, cell count, count of nuclei of proliferat-ing tumor cells, detection of a pattern tumor with a static image, detection of a pattern tumor as the participating user moves the image, percentage of cells activated by different markers, or combinations thereof”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Balagurusamy and Papp) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
June 16, 2022